DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
	Claims 1-15 of U.S. Application 16/731120 filed on 12/31/2019 have been examined.

Office Action is in response to the Applicant's amendments and remarks filed08/27/2021. Claims 1 and 11 have been amended. Claims 1-15 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments with respect to claims 1, 3-11 and 13-15 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 112 (f) to claims 1, 3-11 and 13-15 have been withdrawn.
In regards to rejection under 35 U.S.C. § Double Patenting: Applicant’s amendments with respect to claims 1-15 have been fully considered and are persuasive. The previous rejections under double patenting to claims 1-15 have been withdrawn.


Allowable Subject Matter
Claims 1-15 are allowed over the prior art of record.
As per claim 1-15 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:a apparatus, such as a personal device, comprising at least one processor with at least one processing core, at least one display, at least one sensor, at least one memory including a computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus at least to: - determine the location of the apparatus by means of a sensor providing location information to said at least one processing core; - transmit from said apparatus a query to a thematic map database server, the query comprising an indication of the current location of the apparatus; - update said apparatus with thematic maps related to said location from said server by downloading thematic map data and storing the thematic map data in said at least one memory of said apparatus; - present to a user of said apparatus on a display in a first display mode on said at least one display at least one downloaded thematic map as one of a suggested activity; - selecting an activity session based on at least one of the following criteria: user selection input, a pre-recorded user preference, user activity history, intensity of activities in said location, special activities in said location, time of the day, time of the year, the location of said activity or a second location adjacent to said present location, and performing in a sequence: a) initiating a selected activity and displaying to the user by a first processing core in said first display mode performance-related information relating to physical performance of said user in said activity; b) entering a first power-save mode by switching from said first display mode to a second display mode displaying to the user at least the time and a thematic map with reduced functionality relating to said activity, c) entering a second power-save mode by putting said at least one processing core in a hibernating mode; and  Seppo Lame OyMAS / rw 2Docket No.: SUUN 95 US CIP Preliminary Amendment d) entering a third display mode where a clock unit updates said display in predefined time intervals at least with the time and at least one item of 
	
The closest prior art teach the following features below:
Fry. [US 2008/0318598 A1], hereinafter referred to as Fry:
Fry discloses (see f6, where the Fry publication discloses, “The processor is programmed to receive a command through a user input device to determine the initial location of the user and activate the GPS receiver to obtain positional coordinates associated with the initial
location”)(Emphasis added);
 (see f8, where the Fry publication discloses, “The guidance may be provided to the user on the display of the cellular telephone, for example, in the form of a graphical route on the display of the cellular telephone”: see also f16, where the Fry publication discloses, “This allows the phone to display a route on its display as shown in FIG. 3”)(Emphasis added);
 (see f7, where the Fry publication discloses, “The processor is further programmed to provide guidance to the user based upon the coordinates of the initial location and the new location enabling the user to return to the initial location from the new location”); and
 (Applicant should note that memory is old and well known for storing executable commands and other information for operating a computing device; see f9, where commands, which are read by the processor, are stored; see also f14, where location information, which are read by the processor, are stored.)

detect information related to an initial route of the device based on the detected location information of the device when the location of the device is changed (see f25, where the Bernheim Brush et al. publication discloses, “the mobile computing device 110 transmitting] updated location histories to the server 130 during a trip. For example, an updated location history may indicate movement of the mobile computing device 110 from a first location to a second location”; see also f41)
detect information related to a predicted route of the device based on the information related to the initial route of the device and past location information of the device (see f41, where Bernheim Brush et al. publication discloses,
 “The trajectory may be used to determine one or more of a predicted destination 402 and a predicted route 404 of the mobile computing device, as illustrated in FIG. 4”), and display the detected predicted route and interest information based on the detected predicted route on the display. (See Figure 4.)
the Fry publication, as modified by the Bernheim Brush et al. publication, is considered to disclose the processor being further configured to display regional information based on the detected predicted route along with the interest information on the display. (See f46, where the Bernheim Brush et al. publication discloses, “The map area 510 may depict a region surrounding a current location 511 of a mobile computing device.”)

Rowley et al. [US 2016/0346611 A1], hereinafter referred to as Rowley, in view of Schumann et al. [US 2012/0123806 A1], hereinafter referred to as Schumann.
 	Rowley discloses an apparatus comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core ([ see at least Fig. 2 and 0019]) , cause the apparatus at least to: determine a route based at least partly on a thematic map and a current location of the apparatus, wherein the thematic map database associates activity type intensities with locations ([see at least 0022, 0045 and 0051]); present the determined route as a suggested route to a first user, and- responsive to the first user approving the suggested route, initiate an activity session based on the suggested route ([see at least 0050, 0064 and 0065]).

 	Rowley discloses an apparatus, wherein the thematic map database comprises a heat map ([see at least 0050 and 0051]).

 	Rowley discloses an apparatus, wherein the thematic map database associates indications of past activity sessions geographic locations ([see at least 0022, 0045, 0049, 0051, 0055 and 0064]).

 	Rowley discloses an apparatus, wherein at least one of the past indications of activity sessions and the past indications of photography have been made by a plurality of users ([see at least 0045, 0049, 0051, 0055, 0064 and 0065]).
 	
([see at least 0050, 0064 and 0065]).

 	Rowley discloses an apparatus, wherein the user settings of the first user comprise settings relating to at least one of the following: a desired energy consumption of a physical exercise session; a desired cardiovascular effect of the physical exercise session; a desired oxygen consumption effect of the physical exercise session;- a desired EPOC effect of the physical exercise session; a desired recovery time length of the physical exercise session, and an indication the user wishes the route to be conveniently interruptable ([see at least 0022, 0024, 0051, 0054 and 0061]).

 	Rowley discloses an apparatus, wherein the energy consumption comprises an increased energy consumption in the user's body, the increase being due to the physical exercise comprised in the physical exercise session ([see at least 0022, 0024, 0051, 0054 and 0061]).

 	Rowley discloses an apparatus, wherein the apparatus is configured to determine at least two routes, and to present at least a second determined route for the user to choose from ([see at least 0050-0055 and 0064-0065]).

([see at least 0022, 0045, 0051 and 0064]).

 	Rowley discloses an apparatus, wherein the at least one memory and the computer program code are configured to, with the at least one processing core, cause the apparatus to display the suggested route on a display comprised in the apparatus ([see at least 0050-0055 and 0064-0065]).

 	Rowley discloses an apparatus, wherein the at least one memory and the computer program code are configured to, with the at least one processing core, cause the apparatus to determine the first user has approved the suggested route based on 3Docket No.: SUUN 71 USPreliminary Amendmentdetermining, based at least partly on changes in the location of the apparatus, that the user is following the suggested route ([see at least 0050-0055 and 0064-0065]).

Claims 2-10 depend from claim 1 and claims 12-15 depends from claim 11, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668